Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claim Status
Claims 1 and 3-11 are pending. Claims 1, 6 and 10-11 have been amended. Claims 1, 4-5 and 7-8 are being examined in this application. In the response to the restriction requirement, Applicants elected Group I and SEQ ID NO: 655. Applicant cancelled the elected species. SEQ ID NO: 652 has been examined. Claims 3, 6 and 9-11 are withdrawn as being drawn to a nonelected species/invention.

Claim Rejections - 35 USC § 102
The rejection of claims 1, 3-5 and 7-8 under 35 U.S.C. 102(a)(1) as being anticipated by Getts et al. is withdrawn in view of the amendments to the claims.
The rejection of claims 1, 4-5 and 7-8 under 35 U.S.C. 102(a)(1) as being anticipated by Silver et al. is withdrawn in view of the amendments to the claims.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


This is a new rejection.
Claims 1, 4-5 and 7-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Silver et al. (US 2016/0219910).
With respect to claim 1, Silver et al. teach formulations comprising a polypeptide and methods of use thereof, wherein the peptide is selected from SEQ ID Nos: 1-3909 (claims 1, 4, 6, 18-19, 22-25 and 40-43). Please note that SEQ ID NO: 1217 comprises instantly claimed SEQ ID NO: 652 (residues positions 547-554).
Silver et al. also teach that “[P]eptide chemistry and synthetic methods are well known in the art and a protein of this disclosure can be made using any method known in the art. Anon-limiting example of such a method is the synthesis of a resin-bound peptide (including methods for deprotection of amino acids, methods for cleaving the peptide from the resin, and for its purification (para [0489]).
Therefore, the peptide of Silver et al. is immobilized to a surface (i.e. a resin).
	With respect to claims 7, Silver et al. teach tat the peptide is formulated in a pharmaceutically acceptable carrier (para [012]).
With respect to claims 4-5 and 8, it is noted that “[d]uring examination, statements in the preamble reciting the purpose or intended use of the claimed invention must be evaluated to determine whether the recited purpose or intended use results in a structural difference (or, in the case of process claims, manipulative difference) between the claimed invention and the prior art. If so, the recitation serves to limit the claim” (MPEP 2111.02). In the instant case, the limitations “for diagnosing an allergy” and “intended for the treatment of an allergy” do not appear to add any further structural differences that would distinguish the instant invention with regards to the invention of Silver et al.  Thus, Silver et al. is deemed to anticipate these claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SERGIO COFFA whose telephone number is (571)270-3022. The examiner can normally be reached M-F: 6AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LARRY D RIGGS can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SERGIO COFFA Ph.D./
Primary Examiner
Art Unit 1658



/SERGIO COFFA/Primary Examiner, Art Unit 1658